Name: Commission Regulation (EEC) No 2872/88 of 16 September 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 88 Official Journal of the European Communities No L 257/25 COMMISSION REGULATION (EEC) No 2872/88 of 16 September 1988 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 555 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 370, 30 . 12 . 1986, p . 1 . 0 OJ No L 168 , 1 . 7 . 1988 , p . 7. (J) OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 257/26 Official Journal of the European Communities 17. 9 . 88 ANNEX I LOT A 1 . Operation No (')('): 944/88 -r- Commission Decision of 16 March 1988 2. Programme : 1987 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Cuba 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (J) (6) (J) (8) : to be manufactured from intervention butter (Official Journal of the European Communities No C 216 of 14 August 1987, page 7 under 1.3.1 and 1.3.2) 8 . Total quantity : 555 tonnes 9. Number of lots : one '1 0 . Packaging and marking : 20 kg and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on the packaging : 'ACClON N ° 944/88  CUBA 0270201 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / HAVANA' and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (under 1.1.3.4) 1 1 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel . 78 90 11 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 20 November 1?88 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 3 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 1.2 noon (b) period for making the goods available at the port of shipment : 1 to 20 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, BStiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Brussels, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer Q : refund applicable on 26 August 1988 fixed in Regulation (EEC) No 2642/88 (OJ No L 236, 26. 8 . 1988 , p. 30) 17. 9 . 88 Official Journal of the European Communities No L 257/27 Notes : (') The operation number is to be quoted in all correspondence. \ (2) At the request of the beneficiary the successful tenderer should deliver a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded . (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably : '  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210 , 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts , the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . (J) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . No L 257/28 Official Journal of the European Communities 17. 9 . 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ ^ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A 944/88 693 750 kg  236 250 kg : QK Cold Store, Maudlins, Naas, IRL-Kildare  457 500 kg : Eirfreeze Cold Store, Little Island, IRL-Cork ,